Sherwood, J.
The defendant was indicted under section 1260, Revised Statutes, for defiling a female under the age of eighteen years, his step-daughter, entrusted to his care and protection. On the trial he was convicted and the only question necessary to be considered is whether the instruction which told the jury to find the defendant guilty, if he had carnal knowledge of the girl either with or without force, is, in the circumstances of this case, such error as should cause the reversal of the judgment. The instruction was doubtless erroneous. State v. Ellis, 74 Mo. 385. But it could not have operated to the prejudice of the defendant; for the evidence in the case; the physical *105facts testified to by the girl berself, show beyond doubt or peradventure, that the crime of rape never was committed upon her by defendant. Therefore judgment affirmed.
All concur.